Title: Thomas Jefferson to Thomas Appleton, 28 May 1819
From: Jefferson, Thomas
To: Appleton, Thomas


          
            Dear Sir
            Monticello May 28. 19.
          
          My last to you was of Apr.  4. which went by duplicates. since that I have recieved yours of Apr. 29. Aug. 26. and Nov. 10. the accident which delayed the reciept of the bill of exchange for M. and Me Pini has been the subject of infinite regret and mortification to me; there being nothing on which my attention is more religiously fixed than on the punctual remittance of the annual interest due to them. your letter of Aug. 26. informing me of the omission of the bill of exchange in mr Vaughan’s letter, did not come to hand till Dec. 6. I wrote the next day to him on the subject of the omission, and on the 17th of that month recieved his answer dated Philadelphia Dec. 11. 1818. in which he says ‘I have recieved your favor of the 7th. mr Appleton wrote to me that he missed the bill. my clerk, who saw it made up, says it was certainly put in. a second copy went viâ New York, & I have now sent the two remaining ones viâ Marseilles and Havre. I trust he is long since in possession of the draught.’   I find however you had not recieved it on the 10th of Nov. but hope the 2d sent by the way of New York will have reached you soon after that date. I have no doubt the omission of the bill was an inadvertence of the clerk, because the whole sum remitted to Paris by the bill of mr Girard on Lafite & co. was 1000.D. the portions of which destined to others was were acknoleged by them promptly, and the balance remained with Lafite & co. only till it should be called for by you. I hope such an accident will not happen again on the part of my correspondent, and assure you the delay shall never proceed from me. I make it a great point to get mr Girard’s bill on Paris, because we know that to be unquestionable. he kindly furnishes it as an act of friendship and accomodation to me. were we to pick up a bill at the common market, it would always be a subject of anxiety until it’s payment should be known. and now indeed, such is the prostration of our commerce, that I should have no confidence in any other bill. I doubt not your friends here inform you of the distresses of our merchants and banks, who are tumbling one another down like ninepins every day. nor can it’s end be foreseen, so great has been the creation of fictitious capital by the abuse of banking institutions. altho careful dealers are entitled to capital & ought to be good; yet we fear the bad will swallow up the good, & therefore doubt almost every man. I hope therefore that the sum of 800.D. now put into mr Vaughan’s hands will be vested by him in a bill of mr Girard’s. parts of this are destined to others for my annual supplies of wines & books, and 450.D. to you to pay the 444.D. interest to M. & Me Pini; & the little surplus may cover postages Etc. and I pray you to accompany the payment with my friendly respects & acknolegements to M. & Me Pini, with assurances that they may count with entire confidence always on the punctuality of my remittance of interest to them, while I hold their capital.
          Your letter of Nov. 10. announced that the two artists Giacopo & Micheli Raggi would come by the first vessel. as yet however we have not heard of them, and we have abundance of work awaiting them. the legislature having adopted for an University the site where we were erecting a local Academy only, on private subscription, have greatly enlarged our plan and added to the works proposed. I have sometimes feared that the difficulty of disposing of a bill on us might occasion the delay. yet such a bill on mr Hollins of Baltimore would be paid at sight, and on your own friends at that place would need but the delay of a week or 10. days to give me notice, & recieve the remittance from Richmond, where the University has constant funds in the treasury and in the bank of Virginia. should this be the obstacle and still continue, on notifying to me the necessary sum to be advanced it shall be remitted thro’ the speediest channel we can find.
          
            I pray you to be assured of my constant friendship and respect.
            Th: Jefferson
          
         